Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Amendments
Applicant’s arguments with respect to claims 1-11 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 9-11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Levy et al. (US 2002/0033844; “Levy”) in view of Bhowmik et al. (NPL Cite No. 2, IDS filed 04/09/2020; “Bhowmik”) and Mintz et al. (US 2018/0314809; “Mintz”).
Regarding claim 1, Levy discloses: An electronic device, comprising: a camera assembly configured to capture an image and to process the image to create an image file; a communications interface; and a processor configured to (Fig. 7, 0145-0158, 0206):
...generate...data...providing rights to use or access the image based on a condition being satisfied, and image rights management information (Fig. 1, Fig. 6, 0076-0081, 0097-0099, 0140-0143, 0206);
transmit the...data using the communications interface, to a [database] (Fig. 8, 0022, 0036-0037, 0206);
and embed a pointer or link as a portion of data included within the image file, wherein the pointer or link provides a location to access the...data (Fig. 1, Fig. 6, 0076-0081, 0097-0099, 0140-0143, 0206).
Levy does not disclose: generate digital ledger data comprising a smart contract...;
automatically transmit the digital ledger data using the communications interface, to a digital ledger network; and
wherein the pointer or link provides a location to access the digital ledger data.
However, in the same field of endeavor, Bhowmik discloses: generate digital ledger data comprising a smart contract providing rights to use or access the image based on a condition being satisfied, and image rights management information (Fig. 2, section III(B) "The transaction can be embedded with smart contracts and the public information. This public information is useful to record the transaction information of the image/media e.g., transaction and modification history, ownership, blockchain transaction ID etc.");
automatically transmit the digital ledger data using the communications interface, to a digital ledger network (Fig. 2, section III(B) "Once the transaction is approved, the block is updated in the blockchain's permanent distributed ledger and recorded by every user in the network. The transaction can be embedded with smart contracts and the public information.");
and embed a pointer or link as a portion of data included within the image file, wherein the pointer or link provides a location to access the digital ledger data (Fig. 2, section III(A)(1) "Firstly the watermark is constructed using CS-based pseudorandom projection of the down-sampled original image (as shown in Fig. 2). This is then combined with other blockchain transaction information to form the watermark character string.", section III(B) "The watermark of query image/media contains two parts: a blockchain transaction ID and the samples of original image for CS reconstruction. The former segment is passed to a distributed ledger that can retrieve the transaction detail and the latter part is used to reconstruct the original image/media and to locate the tampered regions, respectively. The blockchain transaction ID is used to retrieve the histories of the query image/media including the ownership information, sender's and receiver's address, time of the transaction, the block address of the transaction, price etc. (e.g., Fig. 4).").
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 disclosed by Levy by including a distributed ledger and smart contract as disclosed by Bhowmik. One of ordinary skill in the art would have been motivated to make this modification as a simple substitution of one know element for another to obtain predictable results (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
	Levy nor Bhowmik disclose: receive a pre-determined configuration from a user prior to capturing the image, wherein the pre-determined configuration comprises available rights to the image and associated prices for access to the image; 
automatically generate, based on the predetermined configuration, digital ledger data comprising a smart contract providing rights, of the available rights, to use or access the image based on a condition being satisfied, and image rights management information;
However, in the same field of endeavor, Mintz discloses: receive a pre-determined configuration from a user prior to capturing the image, wherein the pre-determined configuration comprises available rights to the image and associated prices for access to the image (Fig. 4, 0076-0087); 
automatically generate, based on the predetermined configuration, digital ledger data comprising a smart contract providing rights, of the available rights, to use or access the image based on a condition being satisfied, and image rights management information (Fig. 4, 0076-0087);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 disclosed by Levy in view of Bhowmik by including automatically generating a smart contract from preconfigured access rights as disclosed by Mintz. One of ordinary skill in the art would have been motivated to make this modification as a simple substitution of one known element (smart contract for image rights disclosed by Bhowmik) for another (smart contract for software licenses disclosed by Mintz) to obtain predictable results (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Regarding claims 6 and 17, Levy discloses: A method and non-transitory computer-readable medium for tracking ownership information for an image, comprising: capturing the image using a camera assembly (Fig. 7, 0152, 0206);
processing data from the image to generate an image file (Fig. 1, Fig. 6, 0038, 0045, 0142, 0206);
generating...data...and image rights management information associated with the image data (Fig. 1, Fig. 6, 0076-0081, 0097-0099, 0140-0143, 0206);
transmitting the...data to a [database] (Fig. 8, 0022, 0036-0037, 0206);
generating a pointer or a link to the...data (Fig. 1, Fig. 6, 0076-0081, 0097-0099, 0140-0143, 0206);
and embedding the pointer or the link in the image file (Fig. 1, Fig. 6, 0076-0081, 0097-0099, 0140-0143, 0206).
Levy does not teach: generating digital ledger data comprising a smart contract...;
automatically transmitting the digital ledger data to a digital ledger network; and
generating a pointer or a link to the digital ledger data.
However, in the same field of endeavor, Bhowmik discloses: generating digital ledger data comprising a smart contract, and image rights management information associated with the image data (Fig. 2, section III(B) "The transaction can be embedded with smart contracts and the public information. This public information is useful to record the transaction information of the image/media e.g., transaction and modification history, ownership, blockchain transaction ID etc.");
automatically transmitting the digital ledger data to a digital ledger network (Fig. 2, section III(B) "Once the transaction is approved, the block is updated in the blockchain's permanent distributed ledger and recorded by every user in the network. The transaction can be embedded with smart contracts and the public information.");
generating a pointer or a link to the digital ledger data (Fig. 2, section III(A)(1) "Firstly the watermark is constructed using CS-based pseudorandom projection of the down-sampled original image (as shown in Fig. 2). This is then combined with other blockchain transaction information to form the watermark character string.", section III(B) "The watermark of query image/media contains two parts: a blockchain transaction ID and the samples of original image for CS reconstruction. The former segment is passed to a distributed ledger that can retrieve the transaction detail and the latter part is used to reconstruct the original image/media and to locate the tampered regions, respectively. The blockchain transaction ID is used to retrieve the histories of the query image/media including the ownership information, sender's and receiver's address, time of the transaction, the block address of the transaction, price etc. (e.g., Fig. 4).");
and embedding the pointer or the link in the image file (Fig. 2, section III(A)(1) "Firstly the watermark is constructed using CS-based pseudorandom projection of the down-sampled original image (as shown in Fig. 2). This is then combined with other blockchain transaction information to form the watermark character string.", section III(B) "The watermark of query image/media contains two parts: a blockchain transaction ID and the samples of original image for CS reconstruction. The former segment is passed to a distributed ledger that can retrieve the transaction detail and the latter part is used to reconstruct the original image/media and to locate the tampered regions, respectively. The blockchain transaction ID is used to retrieve the histories of the query image/media including the ownership information, sender's and receiver's address, time of the transaction, the block address of the transaction, price etc. (e.g., Fig. 4).").
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claims 6 and 17 disclosed by Levy by including a digital ledger and smart contract as disclosed by Bhowmik. One of ordinary skill in the art would have been motivated to make this modification as a simple substitution of one know element for another to obtain predictable results (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Levy nor Bhowmik disclose: receiving a pre-determined configuration from a user prior to capturing the image, wherein the pre-determined configuration comprises available rights to the image and associated prices for access to the image; 
automatically generating digital ledger data based on the predetermined configuration, wherein the digital ledger data comprises a smart contract and image rights management information associated with the image;
However, in the same field of endeavor, Mintz discloses: receiving a pre-determined configuration from a user prior to capturing the image, wherein the pre-determined configuration comprises available rights to the image and associated prices for access to the image (Fig. 4, 0076-0087); 
automatically generating digital ledger data based on the predetermined configuration, wherein the digital ledger data comprises a smart contract and image rights management information associated with the image (Fig. 4, 0076-0087);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 disclosed by Levy in view of Bhowmik by including automatically generating a smart contract from preconfigured access rights as disclosed by Mintz. One of ordinary skill in the art would have been motivated to make this modification as a simple substitution of one known element (smart contract for image rights disclosed by Bhowmik) for another (smart contract for software licenses disclosed by Mintz) to obtain predictable results (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
Regarding claims 3 and 9, Levy in view of Bhowmik and Mintz discloses all limitations of claims 1 and 6. Bhowmik further discloses: wherein the image rights management information comprises an identifier of an owner of the image file (Fig. 2, Fig. 4, section III(B) "This public information is useful to record the transaction information of the image/media e.g., transaction and modification history, ownership, blockchain transaction ID etc...The blockchain transaction ID is used to retrieve the histories of the query image/media including the ownership information, sender's and receiver's address, time of the transaction, the block address of the transaction, price etc. (e.g., Fig. 4).").
Regarding claims 4 and 10, Levy in view of Bhowmik and Mintz discloses all limitations of claims 1 and 6. Bhowmik further discloses: wherein the image rights management information comprises an identifier of an account associated with an owner of the image file (Fig. 2, Fig. 4, section III(B) "This public information is useful to record the transaction information of the image/media e.g., transaction and modification history, ownership, blockchain transaction ID etc...The blockchain transaction ID is used to retrieve the histories of the query image/media including the ownership information, sender's and receiver's address, time of the transaction, the block address of the transaction, price etc. (e.g., Fig. 4).").
Regarding claims 5 and 11, Levy in view of Bhowmik and Mintz discloses all limitations of claims 1 and 6. Levy further discloses: wherein the image rights management information comprises the available rights and the prices associated with a purchase of the available rights (0065, 0078-0081, 0097-0099, 0123).
Claims 2 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Levy in view of Bhowmik and Mintz as applied to claims 1 and 6 above, and further in view of LeBeau et al. (US 2020/0143367; “LeBeau”).
Regarding claim 2, Levy in view of Bhowmik and Mintz discloses all limitations of claim 1. 
Levy in view of Bhowmik and Mintz does not disclose: wherein the smart contract is a portion of computer code.
However, in the same field of endeavor, LeBeau discloses: wherein the smart contract is a portion of computer code (0074, 0113-0118).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 2 disclosed by Levy in view of Bhowmik and Mintz by including a smart contract comprising computer code as disclosed by LeBeau. One of ordinary skill in the art would have been motivated to make this modification to automate DRM and transaction processes (LeBeau 0062-0064).
Regarding claim 7, Levy in view of Bhowmik and Mintz discloses all limitations of claim 1. Levy further discloses: receiving payment from a user based on the user purchasing a right to use the image (0065, 0097-0099)... 
Levy in view of Bhowmik and Mintz does not disclose: ...and satisfying a condition of the smart contract.
However, in the same field of endeavor, LeBeau discloses: receiving payment from a user based on the user purchasing a right to use the image, and satisfying a condition of the smart contract (Fig. 8, 0074, 0113-0118, 0166-0171).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 7 disclosed by Levy in view of Bhowmik and Mintz by including a smart contract as disclosed by LeBeau. One of ordinary skill in the art would have been motivated to make this modification to automate transaction processing (LeBeau 0062-0064).
Regarding claim 8, Levy in view of Bhowmik and Mintz discloses all limitations of claim 1.
Levy in view of Bhowmik and Mintz does not disclose: wherein the smart contract is a portion of code that provides rights to use the image, or access to the image, based on a receipt of payment.
However, in the same field of endeavor, LeBeau discloses: wherein the smart contract is a portion of code that provides rights to use the image, or access to the image, based on a receipt of payment (0074, 0113-0118).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 8 disclosed by Levy in view of Bhowmik and Mintz by including a smart contract comprising computer code as disclosed by LeBeau. One of ordinary skill in the art would have been motivated to make this modification to automate DRM and transaction processes (LeBeau 0062-0064).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR RAK whose telephone number is (571)270-1575. The examiner can normally be reached Monday-Friday 9:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.R./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685